             Case 1:20-cv-10351-IT Document 28 Filed 02/27/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
----------------------------------------------------------X
SOCLEAN, INC.

        Plaintiff,

        - against -

                                                              Case No. 1:20-cv-10351-IT
SUNSET HEALTHCARE SOLUTIONS, INC.

         Defendant.
---------------------------------------------------------X

                SUPPLEMENTAL DECLARATION OF DEAN MARCARELLI

        I, Dean Marcarelli, state as follows:

        1.       I am over the age of 18 and work for Plaintiff SoClean, Inc. (“SoClean”) as the

Chief Marketing Officer. As part of my role at SoClean, I am responsible for overseeing sales and

marketing activities. I have worked at SoClean for over 3 years, including 3 years in my current

position. I am familiar with Sunset Healthcare Solutions, Inc. (“Sunset”), SoClean’s prior history

with Sunset, the CPAP disinfecting device market, and SoClean’s position and strategy in the

market.

        2.       I prepared an earlier declaration that was in support of SoClean’s Emergency

Motion for an Ex Parte Temporary Restraining Order and/or a Preliminary Injunction (“SoClean’s

Motion”). This declaration supplements my earlier declaration.

        3.       I have reviewed Sunset’s Opposition to SoClean’s Motion.

SoClean Sales

        4.       For all intents and purposes, SoClean sells one product, the SoClean 2. SoClean

also sells related components and replacement parts for the SoClean 2. SoClean does not have any
            Case 1:20-cv-10351-IT Document 28 Filed 02/27/20 Page 2 of 5



other sources of revenue. Therefore, all employees at SoClean are currently dependent on sales of

the SoClean 2, and any significant decline in sales revenue could lead to lay-offs.

       5.      In 2019, SoClean’s annual revenue from sales was approximately $190,000,000.

Initial sales of the SoClean 2 also lead to future convoyed sales which are a significant portion of

SoClean’s business.

       6.      In 2019, approximately 50% of the SoClean 2 units sold were sold through the

DME channel with the other 50% sold directly to consumers by SoClean. SoClean sells the

SoClean 2 to both distributors and directly to DMEs, as well as direct-to-consumer. However, all

distributors sell the product to DMEs and not direct-to-consumer. Therefore, in order for a

consumer to purchase a SoClean 2, he must purchase the device either through a DME or directly

from SoClean. The 9% figure cited by Sunset in its Opposition was the approximate amount of

units sold by SoClean directly to DMEs, and not through distributors who then sell to DMEs.

Ultimately, however, approximately 50% of units sold to consumers in 2019 were through DMEs

which demonstrates that the DME channel is very important to SoClean.

       7.       Sunset’s presence in the DME channel, where it is selling a cheaper, infringing

product, will undoubtedly have a direct and detrimental effect on all of SoClean’s DME-mediated

sales. It is a near certainty that a large percentage of consumers will buy the cheaper Zoey which

includes the same technology as the higher priced SoClean 2, but at a lower price, and that DMEs

will push the Zoey over the SoClean 2 in order to make more profit margins.

       8.      If forced to compete with Sunset in the DME channel, even at 9%, SoClean will

lose enough sales that it will face immediate pressure to lower its prices across all channels (i.e.,

in order to compete against the lower DME prices set for Sunset’s infringing product).




                                                 2
             Case 1:20-cv-10351-IT Document 28 Filed 02/27/20 Page 3 of 5



       9.       The logic is simple: if SoClean only were to lower its prices in the DME channel

to compete with Sunset, but were to keep its prices higher in direct-to-consumer sales, then

consumers will vote with their wallets and buy either a lower priced SoClean from DMEs (which

means a lower profit margin for SoClean) or the Zoey from DMEs (which means no sale at all for

SoClean), and avoid buying the higher priced option direct from SoClean. In addition, SoClean’s

profit margins are smaller on sales through DMEs than sales direct-to-consumer by SoClean.

Therefore, sales that move from the direct-to-consumer channel to the DME channel will be less

profitable for SoClean.

       10.      The Zoey is priced $50 lower than the SoClean 2, or approximately 15% lower

price. It is difficult to assess the total damage that SoClean will suffer if forced to drop the price

of its lone product (not including accessories) in order to compete with Sunset. However, the

damage would be significant and impact all aspects of the business. For example, if the price point

is lowered, not only will SoClean’s margins and profits deteriorate, but also SoClean will not be

able to support its current level of advertising, thus losing sales and revenue, and further impacting

future products and sales. In addition, a portion of SoClean employees may need to be laid off if

the preliminary injunction is not granted. SoClean’s business and sales are driven by its extensive

advertising, which is supported by the current price point. If SoClean does not advertise, it does

not sell product.

SoClean’s Competition in the CPAP Disinfecting Market

       11.      Broadly speaking, it is true that there are other “CPAP cleaning devices” on the

market. However, the SoClean device is the only automated, stand-alone device that connects

directly to the CPAP device, and uses ozone to disinfect the mask, hose, and reservoir. By virtue




                                                  3
             Case 1:20-cv-10351-IT Document 28 Filed 02/27/20 Page 4 of 5



of its superior engineering, design, and significant investment in advertising, SoClean is the market

leader in sales of automated devices to clean and disinfect CPAP devices.

       12.      Until the infringing Zoey entered the market, no other product was able to as easily

and effectively clean all parts of a CPAP device as the SoClean 2, as all other “competitors” require

multiple steps and/or disassembly of the CPAP device.

       13.       SoClean estimates that Sunset has approximately $40-50 million in revenues per

year—not including from the Zoey.

       I state under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on February 27, 2020




                                                              DEAN MARCARELLI




                                                 4
           Case 1:20-cv-10351-IT Document 28 Filed 02/27/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on February 27, 2020, I filed a copy of the foregoing document by

electronically filing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all CM/ECF registered users.


DATED: February 27, 2020                     Respectfully submitted,

                                                      /s/ H. Joseph Hameline
                                                     H. Joseph Hameline (BBO No. 218710)
                                                     Thomas H. Wintner (BBO No. 667329)
                                                     Clancy Galgay (BBO No. 673116)
                                                     One Financial Center
                                                     Boston, MA 02111
                                                     Tel: (617) 348-3000
                                                     Fax: (617) 542-2241
                                                     HJHameline@mintz.com
                                                     TWintner@mintz.com
                                                     CGalgay@mintz.com

                                                     Attorneys for Plaintiff




                                                 5
